      Case 6:20-cv-01025-JWB-GEB Document 20 Filed 06/19/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

PETER MARIO GOICO,

               Plaintiff,

v.                                                             Case No. 20-1025-JWB

UNITED STATES GOVERNMENT;
DONALD TRUMP; DONALD TRUMP
as President of the United States; and
WILLIAM BARR, Attorney General of
the United States,

               Defendants.


                                MEMORANDUM AND ORDER

        This matter is before the court on Plaintiff’s motion for default judgment (Doc. 19). For

the reasons set forth herein, Plaintiff’s motion for default judgment is DENIED.

       On April 23, 2020, this court entered an order granting Plaintiff’s motion for extension of

time to serve Defendants. (Doc. 16). Plaintiff was to serve Defendants on or before May 22.

Plaintiff now moves for default judgment on the basis that Defendants have failed to file an answer

within 21 days of being served. (Doc. 19.) Plaintiff has not attached proof of service but states

that he will provide it if requested. In support of Plaintiff’s motion, he cites to Local Rule 6.1 (d).

That rule pertains to the time for filing a response to a dispositive motion.

       Once properly served, Defendants are entitled to serve an answer within 60 days after the

United States Attorney is served. If the United States or its employees are being sued in their

official capacity, the answer must be filed within 60 days after service on the United States

Attorney. See Fed. R. Civ. P. 12(a)(2). If the employees and officers are being sued in their

individual capacity, such employees would have until the later of 60 days after service on the
      Case 6:20-cv-01025-JWB-GEB Document 20 Filed 06/19/20 Page 2 of 2




officer or employee or 60 days after service on the United States Attorney. See Fed. R. Civ. P.

12(a)(3). A review of the amended complaint shows that Defendants are being sued in their official

capacity. Therefore, they have 60 days from the date of service on the United States Attorney to

file an answer. Plaintiff has not provided proof of service and his motion can be denied on this

basis. Additionally, the court notes that 60 days have not even passed since the court granted the

extension of time to serve entered on April 23, 2020.

       Conclusion

       Plaintiff’s motion for default judgment (Doc. 19) is DENIED.

       IT IS SO ORDERED this 19th day of June, 2020.

                                                    ____s/ John W. Broomes___________
                                                    JOHN W. BROOMES
                                                    UNITED STATES DISTRICT JUDGE




                                                2
